Citation Nr: 1647196	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disability, to include Tuberculosis (TB).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel





INTRODUCTION

The Veteran served in the Army from December 1952 through October 1954.  He received the Combat Infantryman Badge, the Korean Service Medal and a Bronze Service Star, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand for further development regarding this issue is required.

First, the Statement of the Case indicates the RO considered service treatment records from 1952 to 1954.  However, no such records are shown in the claims file. The only service treatment records associated with the claims file are dated April 1968 when he enlisted with the Reserves.  Upon remand, the RO should make every effort to locate all of the Veteran's service treatment records for his active duty from 1952 to 1954. 

Second, the Veteran's DD 214 lists his dates of service as December 1952 through October 1954, and he was thereafter transferred to the U.S. Army Reserves to complete eight years of service.  A certificate of honorable discharge from the U.S. Army Reserves dated July 1970 is associated with the claims file.  Upon remand, the RO should attempt to locate and associate all related military personnel records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all military personnel records and service treatment records from December 1952 through Reserve service in July 1970.  In particular, all efforts to obtain the ACTIVE DUTY records from 1952 to 1954 should be fully documented, and a negative response must be provided if the records are not available.

2. After completing the above and any other development necessary, readjudicate the issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

